Title: To James Madison from John Armstrong, Jr., 23 April 1808
From: Armstrong, John, Jr.
To: Madison, James


icate.Sir,
Paris, 23 April 1808.

Orders were given on the 17th. instant, & received yesterday at the Imperial Custom house here "to seize all american vessels now in the Ports of France, or which may come into them hereafter".  How is this to be explained?  Is it that our vessels now in Europe, tempted by the high freights, wish to continue here, running between the belligerents?  Is it that the Emperor is determined that french ships shall alone carry french produce, Metropolitan or Colonial?  Has England taken any new measure against us, for which (according to the logic of the day) this is a retaliation?  Has Mr. Rose’s negociation taken a turn different from what it had, when the Osage left the U. S.?  Or, is this intended as an additional motive to a closer Connexion with France?  A few days will probably explain it.  In the mean time I am Sir, with very high consideration, Your Most Obedient humble servant,

John Armstrong


P. S. 25 April  1808.
I have this moment received the following explanation of the above mentioned Order Viz: that it directs the seizure of vessels coming into the Ports of France after its own date "because no vessel of the U. S. can now navigate the seas, without infracting a law of the said States, and thus furnishing a presumption that they do so on British Account, or in British connexion"  This is very ingenious.

